Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered June 29, 1990, convicting defendant after jury trial of criminal sale of a controlled substance in the third *531degree and criminal possession of a controlled substance in the third degree, and sentencing him as a second felony offender to concurrent indeterminate terms of 6 to 12 years imprisonment, unanimously affirmed.
In this buy and bust operation, the undercover officer purchased a glassine envelope of heroin, stamped with the logo Blue Thunder, from defendant. The undercover officer then provided a description of defendant to the back-up unit. As defendant was apprehended, moments later, he was in the process of conducting another sale. Glassines of heroin stamped Blue Thunder were recovered from the defendant, as well as from the purchaser who also had in his possession prerecorded buy money.
The only indicia of an alleged misidentification was the arresting officer’s failure to note a facial scar. Defendant’s guilt was proven beyond a reasonable doubt by overwhelming evidence (see, People v Bleakley, 69 NY2d 490, 495). Nor do we find the court’s exercise of its broad discretion in the control and the duration and scope of the proceedings to have deprived defendant of his right to a fair trial (see, Herring v New York, 422 US 853). We have examined defendant’s other contentions and find them to be without merit. Concur — Milonas, J. P., Wallach, Kassal and Rubin, JJ.